Citation Nr: 1409745	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the income of the Veteran's spouse should be counted as income for purposes of calculating his pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota, which reduced the Veteran's pension benefit beginning September 1, 2008, based on evidence showing that the Veteran's spouse began receiving Social Security Administration (SSA) benefits effective September 1, 2008.  

A review of the Virtual VA paperless claims processing system reveals documents that are relevant to the present appeal.  Although it does not appear that the RO has initially reviewed the evidence added to the electronic file since the July 2010 supplemental statement of the case, we find that the added evidence is cumulative of the evidence already contained in the paper and electronic files which have already been considered by the RO at first instance.  The "new" evidence contains additional financial data, to include SSA benefits information, and additional arguments cumulative of the arguments previously advanced by the Veteran - that his spouse, for all intents and purposes, is estranged from him, and thus her income should not be counted in the calculation of his pension.

There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDINGS OF FACT

1. The Veteran is permanently separated from his spouse; he is not divorced.

2. The Veteran is not estranged from his spouse.


CONCLUSION OF LAW

The income of the Veteran's spouse was properly counted for purposes of calculating his pension benefits.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.32, 3.60 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the issue on appeal, even if we accept all of the Veteran's statements as to his relationship with his spouse as fact, the claim is barred as a matter of law.  The VCAA is therefore inapplicable to this claim.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  In cases such as this, VA is not required to meet the duty to notify or assist a claimant, where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

Regardless, we note that the Veteran has been properly notified with respect to the RO's decisions during the course of the appeal.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claim.  The Veteran has taken an active part of his appeal, presenting evidence and argument that has been carefully considered.  There is no prejudice that would come from the Board's adjudication of his claim at this juncture.  

In statements and evidence submitted in support of his claim, the Veteran contends that his spouse, with whom he is permanently separated from, should not be considered as a dependent for calculation purposes for his pension benefits.  Consideration of his spouse's income (to include adjustments made based on her receipt of SSA benefits) reduces his monthly pension award.  By way of history, the Veteran reported to VA in September 2008 that as of July 2008, the Veteran and his spouse has been separated.  An overpayment of benefits was created by virtue of VA not having adjusted for the change sooner, and a waiver of overpayment was granted to the Veteran in response.  See January 2010 Decision on Waiver Indebtedness.  An August 2009 letter indicated to the Veteran that the Veteran's spouse had been receiving SSA benefits since July 2008 and that this will count as income effective September 2008.  The Veteran also indicated that he was contributing $300.00 monthly to his spouse to assist her, but that effective July 2009, he stopped the contribution.  See September 2009 statement.  The November 2009 letter to the Veteran explained VA's calculations for his pension benefits, including its decision to reduce his benefits beginning September 2008.

The May 2010 statement of the case (SOC) informed the Veteran that based on 38 C.F.R. § 3.23(d)(1), the Veteran's spouse is a dependent of his, thus her income must be counted when calculating his pension benefits.  The RO based this decision on the fact that the spouse was receiving support from the Veteran and that SSA records also showed her address as the same as the Veteran's address in the VA system.  

As applicable to this appeal, improved (non-service-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct. 38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1521(a),(b) ; 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  

A veteran's "annual income" includes his annual income and the annual income of his dependent spouse.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.23(d)(4).  If a veteran is married and living with or reasonably contributing to the support of a spouse, the rate payable shall be reduced by the amount of the veteran's annual income and the amount of annual income of the spouse.  38 U.S.C.A. § 1521.  

For the purposes of determining entitlement to pension, a person shall be considered as living with his or her spouse even though they reside apart unless they are estranged.  38 C.F.R. § 3.60.  A veteran's spouse who resides apart from the veteran and is estranged from the veteran may not be considered the veteran's dependent unless the spouse receives reasonable support contributions from the veteran.  38 C.F.R. § 3.23(d)(1).

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  In pertinent part, income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, SSA disability benefits are included as countable income.

The Veteran avers that his spouse is no longer his dependent and despite the SSA data revealing the same address for his spouse as VA has on record for him, he claims that she does not reside with him.  He indicates that she resides elsewhere with another family member.  He elaborates that he and his spouse essentially live separate lives where he does not know of her whereabouts.  He states that she still visits his house every now and then to call their son and grandson.  She also comes by to borrow one of their cars, but she does not live with him.  See August 2010 statement.  

After considering the Veteran's arguments and evidence of record, the Board finds that even accepting all of the Veteran's statements as true as to his relationship with his spouse, his spouse is not estranged from the Veteran; thus, she has correctly been identified as his dependent for pension calculation purposes.  

The Board notes that the record contains inconsistencies with respect to where the Veteran and his spouse reside.  VA's documented search in July 2010 revealed that the Veteran's spouse has the same address on file with SSA as the Veteran in the VA system.  However, the record indicates that the Veteran's spouse's address on file at SSA has changed to a P.O. Box, thus reflecting a different address than the Veteran.  Regardless, even accepting the fact that the Veteran and his wife do not reside together, living apart is a factor in consideration of whether or not he and his wife are estranged, but it is not at all dispositive.  See 38 C.F.R. § 3.60.  Furthermore, even accepting the fact that the Veteran does not financially support his spouse in any way, this is not determinative of a finding of estrangement.  

Based upon the Veteran's statements as to his contacts with his spouse, and based upon the fact that the record contains inconsistencies with respect to his spouse's residence, we find that the totality of the evidence shows that the Veteran is not estranged from his spouse.  Thus, her income, to include her SSA benefits, has properly been calculated by VA in determining the Veteran's pension award.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(d)(1).  


ORDER

The income of the Veteran's spouse was properly counted as income for purposes of calculating the Veteran's pension benefits.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


